Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 8, line 15, filed 08 September 2021, with respect to the rejection of Claims 1 and 6-10 under 35 U.S.C. 102(a)(1) as being anticipated by Shibui et al. (United States Patent Publication No. US 2014/0349222 A1), hereinafter Shibui 1, have been fully considered and are persuasive in light of the claim amendments. For this reason, those rejections have been withdrawn.
2.	Applicant’s arguments, see page 9, line 1, filed 08 September 2021, with respect to the rejection of Claims 2-4 and 11 under 35 U.S.C. 103 as being unpatentable over Shibui et al. (United States Patent Publication No. US 2014/0349222 A1), hereinafter Shibui 1, and further in view of Shibui et al. (World Intellectual Property Organization (WIPO) Patent Publication No. WO 2011/135887 A1), hereinafter Shibui 2, have been fully considered but they are not persuasive. Applicant has argued “as may be seen in the Examples of the instant application, particularly Example 5, which included a compound of Chemical Formula 1C as the dissolution controlling agent, exhibited a surprising and unexpected improvement in strength and Young's modulus, compared with most, if not all, of the other compositions (some of which fall within the scope of the teachings of the cited references).” Suffice to say, improved, particularly unexpectedly superior, results need be superior to the non-claimed or comparative examples. Applicant argues that “particularly Example 5, which . . . exhibited a surprising and unexpected improvement in strength and Young's modulus.” Yet, Comparative Example 7 has superior strength and/or Young’s modulus results over Examples 1-4 and 6-7. Examples 1-4 and 6-7 are within the claimed limitations of the now-amended claim 1, which incorporates the limitations of the previous claims 4 and 7, yet Comparative Example 7 is outside of the claimed limitations of the now-amended claim 1. Furthermore, Example 5 only has a 3.4% improvement in strength and 6.2% improvement in Young’s modulus. Furthermore, the highest strength numbers of those samples tested was Example 8. Example 8 has the highest possible claimed amount of cross-linking agent at 12.0 parts by weight. There is no data provided that the strength would not further improve if the amount of the cross-linking agent was further increased. MPEP § 716.02(d)(II) states that “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” Applicant has not supplied data of, at least, of an even higher amount of cross-linking agent, i.e. above 12.0 parts by weight. For at least these provided reasons, these rejections have been maintained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Regarding Claims 1 and 6-10, Shibui 1 teaches (Examples 16, 36, 46, and 62, Paragraphs [0087-0178]) an alkali soluble resin. Shibui 1 teaches (Examples 16, 36, 46, and 62, Paragraphs [0179-0199]) a photosensitive diazoquinone compound. Shibui 1 teaches (Examples 16, 36, 46, and 62, Paragraphs [0200-0214]) a cross-linking agent represented by Chemical Formula 2 of the instant application, therein including, but not limited to, NIKALAC MX-270. Shibui 1 teaches (Examples 16, 36, 46, and 62, Paragraphs [0221-0223]) a solvent. Shibui 1 teaches (Examples 16, 36, 46, and 62, Paragraphs [0200-0235]) the dissolution controlling agent and the cross-linking agent are included in a weight ratio of about 1:1 to about 1:2, therein Examples 16, 36, 46, and 62 and the ratio of dissolution controlling agent to resin is 1 to 40 parts by weight to 100 parts by weight and the ratio of crosslinking agent to resin is 1 to 30 parts by weight to 100 parts by weight. Shibui 1 teaches (Examples 16, 36, 46, and 62, Paragraphs [0087-0235]) the photosensitive resin composition includes, based on 100 parts by weight of the alkali soluble resin: about 1 part by weight to about 50 parts by weight of the photosensitive diazoquinone compound, about 4.5 parts by weight to about 6.0 parts by weight of the dissolution controlling agent, about 5.0 parts by weight to about 12.0 parts by weight of the cross-linking agent. Shibui 1 teaches (Examples 16, 36, 46, and 62, Paragraphs [0087-0178]) the alkali soluble resin including a polybenzoxazole precursor, a polyimide precursor, a novolac resin, or a combination thereof. Shibui 1 teaches (Paragraphs [0200-0239]) the composition further comprising a silane coupling agent, a surfactant, an epoxy compound, a thermal latent acid generator, or a combination thereof. Shibui 1 teaches (Paragraphs [0240-0252]) a photosensitive resin layer formed from the photosensitive resin composition. Shibui 1 teaches (Paragraphs [0253-0276]) an electronic device comprising the photosensitive resin layer.
6.	Furthermore, Shibui 1 also teaches (Paragraph [0233]) the composition comprising “resorcinols,” i.e. substituted 1,3-dihydroxybenzene. However, Shibui 1 fails to explicitly disclose the dissolution controlling agent represented by Chemical Formulae 1A, 1B, 1C, 1D, or 1E. 
7.	Shibui 2 teaches (Lines [1009-1050] of English translation) that resorcinol is an equivalent of 4-methylresorcinol, 5-methylresorcinol, 4-ethylresorcinol, and 4-hexylresorcinol. Shibui 2 teaches (Lines [1009-1050] of English translation) that such compounds improve the composition’s solubility in alkaline aqueous solutions.
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibui 1 to incorporate the teachings of Shibui 2 to comprise a resorcinol compounds, such as 4-methylresorcinol, 5-methylresorcinol, 4-ethylresorcinol, and 4-hexylresorcinol. Doing so would result in improved solubility in alkaline aqueous solutions, as recognized by Shibui 2.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/16/2022